DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-3, 5-8, 10, 13, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucchi (US 2008/0231041).
In regards to claim 1, Bucchi discloses a fluid transfer connector (see figs. 8-8a), comprising:
an attachment member (10) attachable to a port fitting of a fluid device; and
a hose adapter (2) including a housing and a hose interface member (9) attachable to a fluid hose, wherein the housing includes a seal (18) located in an inner groove of the housing that is coaxially aligned with a conduit through the hose adapter that is configured to receive the port fitting, wherein the housing is slidable over the port fitting and connectable to the attachment member on the port fitting, and further wherein the seal includes a first part (see at “21” in fig. 8a) that is a wiper seal including a lobe inwardly flexed toward the port fitting to wipe reside on the port fitting as the housing is slid over the port fitting and sealingly engage an outer surface of the port fitting in the conduit of the hose adapter and a second part (18a) that is spaced axially from the first part and simultaneously sealingly engages the outer surface of the port fitting in the conduit of the hose adapter.
In regards to claim 2, Bucchi further discloses the hose adapter is configured to be positioned within and interlock with the fluid hose (see external threads 9).
In regards to claim 3, Bucchi further discloses the fluid device is one of a tank, a pump, and a doser (fig. 8 shows that the fluid transfer connector is configured to be used with one of these devices). It is noted that the fluid device is not a required structural element of the claim.
In regards to claim 5, Bucchi further discloses the attachment member includes a first threaded ring (10a), and the housing of the hose adapter includes a second threaded ring (5b) threadingly engaged to the first threaded ring.
In regards to claim 6, Bucchi further discloses the second part of the seal includes an O- ring configuration (shown in fig. 8a).
In regards to claim 7, Bucchi further discloses the first part and the second part of the seal are connected to one another with a connecting neck (shown in fig. 8a).
In regards to claim 8, Bucchi further discloses the connecting neck extends from the first part to the second part and is a formed by at least one radial concave depression on the seal:

    PNG
    media_image1.png
    440
    256
    media_image1.png
    Greyscale

In regards to claim 10, Bucchi further discloses the connecting neck is a formed by an elongated, third part of the seal having a first thickness, wherein the first thickness is less than a thickness of each of the first and second parts (shown in fig. 8a).
In regards to claim 13, Bucchi further discloses the lobe is an inner lobe and the wiper seal configuration includes a concave end wall that separates the an inner lobe and an outer lobe at an axial end of the first part of the seal that are positioned in contact with an internal end wall of the inner groove, wherein the inner lobe is flexed inwardly relative to the outer lobe and into the conduit and wipes of the outer surface of the port fitting as the housing is slid over the port fitting, and wherein the O-ring configuration of the second part of the seal is in contact with an opposite internal end wall of the inner groove (shown in fig. 8a).
In regards to claim 14, Bucchi further discloses the hose adapter is compatible with fluids including coolants, refrigerants, oils, fuels, and vapors (fig. 8 shows this capability).
In regards to claim 16, Bucchi discloses a fluid transfer connector (see figs. 8-8a), comprising:
an attachment member (10) attachable to a port fitting of a fluid device;
a hose adapter (2) including a housing and a hose interface member (9) attachable to a fluid hose, the hose adapter including a conduit (central bore) extending through the housing and
the hose interface member, wherein the housing includes an inner groove extending circumferentially around the conduit; and
a seal (18) located in the inner groove of the housing, wherein the seal includes a first part (near “21” in fig. 8a) that is a wiper seal including a lobe inwardly flexed toward port fitting to wipe residue from the port fitting as the housing is slid over the port fitting for attachment to the attachment member on the port fitting, wherein the first part of the seal sealingly engages an outer surface of the port fitting and the seal includes a second part (18a) that simultaneously sealingly engages the outer surface of the port fitting.
In regards to claim 17, Bucchi further discloses the first part and the second part of the seal are connected to one another with a connecting neck (shown in fig. 8a), and the connecting neck is a formed by a radial concave depression (see figure above regarding claim 8) on at least one of an inner side and an outer side of the seal, wherein the lobe is an inner lobe and the first part of the seal includes a concave end wall that separates the aw-inner lobe and an outer lobe at an axial end of the seal that are positioned in contact with an internal end wall of the inner groove of the housing (shown in fig. 8a), wherein the inner lobe is flexed can flex inwardly relative to the outer lobe and into the conduit and wipes to wipe the outer surface of the port fitting as the housing is slid over the port fitting, and wherein the second part of the seal is in contact with an opposite internal end wall of the inner groove (shown in fig. 8).
In regards to claim 18, Bucchi further discloses the first part and the second part of the seal are connected to one another with a connecting neck (shown in fig. 8a), and the connecting neck is a formed by an elongated, third part of the seal having a first thickness in a radial direction, wherein the first thickness is less than a radial thickness of each of the first and second parts.

Claim Rejections - 35 USC § 103
Claims 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bucchi as applied to claim 1 above. 
In regards to claims 11 and 19, while Bucchi does not expressly disclose the axial length of the connecting neck being at least half the overall axial length of the seal; the seal dimensions may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Bucchi to have the axial length of the connecting neck be at least half the overall axial length of the seal, as the seal dimensions may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 15, Bucchi discloses the claimed invention of claim 1. Bucchi does not expressly disclose the attachment member being plastic. It would have been obvious to one having ordinary skill in the art to modify Bucchi by making the attachment member and hose adapter from plastic due to use with connecting plastic hoses as described in paragraph [0030], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bucchi as applied to claim | above, and further in view of Sabo et al. (USP 5,110,158 hereinafter “Sabo’).
Bucchi discloses the connector of claim 1. Bucchi does not disclose the attachment member having a slotted opening configured so the attachment member can be laterally positioned over the port fitting with a stop of the port fitting located within the attachment member, wherein the stop is clampingly engaged between the end wall and the housing of the hosing adapter.
However, Sabo shows an attachment member (50) having a slotted opening (82, 84, 86, 88) configured so the attachment member can be laterally positioned over the port fitting with a stop of the port fitting located within the attachment member, wherein the stop is clampingly engaged between the end wall and a housing of a hosing adapter.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the attachment member of Bucchi with a slotted opening in order to lock the members against relative rotation so as to maintain the members within a predetermined angular range of rotation relative to each other which encompasses the desired position, as taught by Sabo at column 2, lines 7-15.

Allowable Subject Matter
Claims 9, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claims 1 and 16, it is first noted that a portion of the arguments (see pages 2 of remarks) cite and rely on description of an embodiment of Bucchi not relied on (i.e. figures 1-2). As these arguments are directed specifically to the seal member, and the seal member of the cited embodiment (figs. 8-8a) is structurally unique from that in the embodiment of figures 1-2, these arguments are not persuasive. 
In response to applicant’s argument that Bucchi does not disclose “the seal includes a first part that is a wiper seal that is flexed inwardly to wire residue”, the examiner disagrees. As shown in fig. 8A, the inner lobe 21 is flexed inwardly by ring 19 and contacts the inserted hose (T). Thus, it is capable of performing the wiping function as claimed. Therefore, the limitation has been met. 
In regards to applicant’s argument regarding claim 6, applicant argues that part 18a of the seal of Bucchi does not have an O-ring configuration. However, part 18a has the same configuration as the second part (84) of the instant application as shown in fig. 2 that applicant is calling an O-ring configuration. It is unclear what further structure is present in part 84 of the instant seal that is not present in part 18a of the seal of Bucchi. Therefore, part 18a can reasonably be considered to have an O-ring configuration, and the limitation has been met.
In response to applicant’s argument regarding claim 8, please refer to the annotated figure above which shows how Bucchi discloses a radial depression as claimed.
In response to applicant’s argument regarding claim 4, applicant argues that the slots of Sabo are not configured to be laterally positioned over a port fitting. This is not found persuasive.  The nut of Sabo contains slots, and the attachment member of Sabo is clearly capable of being placed over a port fitting. There is no structure that would prevent the attachment member of Sabo from being placed over a port fitting. Further, it is noted that the features upon which applicant relies (i.e., the slots not extending all the way through the nut) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the combination of Bucchi and Sabo teaches all limitations of claim 4.
Regarding claims 11 and 19, the previous Office action stated that the claims were rejected over Bucchi in view of Sabo. This was a typographical error, as the claims are rejected only over Bucchi as shown above. This was apparent by the description of the rejection, and while the Examiner apologizes for this typographical error, this does not constitute a new grounds of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        05/24/2022